                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
STEPHEN DEL SESTO, AS RECEIVER AND )
ADMINISTRATOR OF THE ST. JOSEPH     )
HEALTH SERVICES OF RHODE ISLAND     )
RETIREMENT PLAN, ET AL.             )
                                    )
          Plaintiffs,               )
                                    )      C.A. No. 18-328 WES
     v.                             )
                                    )
PROSPECT CHARTERCARE, LLC, ET AL., )
                                    )
          Defendants.               )
___________________________________)

                              MEMORANDUM AND ORDER

WILLIAM E. SMITH, Chief Judge.

      Before    the   Court    is   a   request    for   final    approval    of     a

settlement      reached       between        Plaintiff   Stephen     Del      Sesto

(“Receiver”), as state appointed receiver and administrator of the

St.   Joseph    Health    Services      of    Rhode   Island     Retirement       Plan

(“Plan”), Named Plaintiffs Gail J. Major, Nancy Zompa, Ralph

Bryden, Dorothy Willner, Caroll Short, Donna Boutelle, and Eugenia

Levesque, individually and on behalf of others similarly situated

(collectively, “Plaintiffs”), and Defendants St. Joseph Health

Services   of   Rhode     Island    (“SJHSRI”),       Roger    Williams   Hospital

(“RWH”), and CharterCARE Community Board (“CCCB”)(collectively,

the   “Settling   Defendants”).          Two    groups   of    defendants     -    the




                                         1
Diocesan Defendants 1 and the Prospect Entities 2 (collectively, the

“Non-Settling Defendants”) - object to approval of the settlement.

     Following preliminary approval of the settlement, a fairness

hearing was held on September 10, 2019.       See Min. Entry for Sept.

10, 2019.   For the reasons stated in this memorandum and order,

the Court GRANTS final approval of the settlement and certifies

the class, class representatives, and class counsel. 3

I.   Background

     This action stems from alleged underfunding of a retirement

plan for nurses and other hospital workers employed by SJHSRI. Am.

Compl. ¶ 54, ECF No. 60.     According to the amended complaint, the

Plan, which has 2,729 participants, is insolvent.        Id.   After the

Plan was placed into receivership in 2017, the Receiver and several

named participants, individually and on behalf of a purported class

of plan participants, filed a twenty-three-count complaint in this

Court   against   several   defendants,   alleging   violations   of   the

Employee Retirement Income Security Act (“ERISA”) for failure to



1
  The Diocesan Defendants consist of the Roman Catholic Bishop of
Providence, a corporation sole, the Diocesan Administration
Corporation, and the Diocesan Service Corporation.
2
  The Prospect Entities include Prospect CharterCARE, LLC, Prospect
CharterCARE SJHSRI, LLC, Prospect CharterCARE RWMC, LLC, Prospect
East Holdings, Inc., and Prospect Medical Holdings, Inc.
3 This memorandum and order addresses only the merits of this

settlement agreement. Plaintiffs’ Motion for Attorneys’ Fees in
connection with the settlement, ECF No. 64, is currently being
reviewed by the Special Master appointed by the Court on September
5, 2019. See Order Appointing Special Master 4, ECF No. 152.
                                   2
meet minimum funding requirements and breach of fiduciary duty, as

well as various state law claims.         See generally Am. Compl.

       A number of defendants have agreed to settle with Plaintiffs,

resulting   in   two   separate    settlement    agreements.      The   Court

approved the settlement reached between Plaintiffs and SJHSRI,

RWH, CCCB, and CharterCARE Foundation (“CCF”) (“Settlement B”) for

the reasons stated in its Memorandum of Decision Entering Final

Approval of the Settlement, ECF No. 162.          The settlement currently

before the Court, “Settlement A,” was reached between Plaintiffs

and SJHSRI, RWH, and CCCB. See Joint Mot. for Class Certification,

Appointment of Class Counsel, and Preliminary Settlement Approval

(“Joint Mot. for Prelim. Approval”) 1, ECF No. 63.

       The terms of Settlement A are set forth in the parties’

settlement agreement, ECF No. 63-2.         In sum, following approval,

the Settling Defendants will transfer to the Receiver an initial

lump sum payment in an amount not less than $11,150,000.                  See

Settlement A ¶¶ 1(q), 10.         Additionally, the Settling Defendants

will assign to the Receiver all rights in an escrow account held

by the Rhode Island Department of Labor and Training with a current

balance of $750,000.      Id. ¶¶ 15-16.         CCCB will also assign its

rights in CCF to the Receiver, and the Settling Defendants will

hold    CCCB’s   interest    in     non-settling      defendant    Prospect

CharterCARE in trust for the Receiver.          See id. ¶¶ 1(c), 1(d), 13,

17.    Finally, the Settling Defendants agree to petition the Rhode

                                      3
Island    Superior     Court   to     initiate     judicial     liquidation

proceedings, pursuant to which their remaining assets will be

distributed to creditors, including Plaintiffs.            See id. ¶¶ 21-

26.   In exchange, Plaintiffs will release the Settling Defendants

and their agents, officers, and directors serving after June 20,

2014 from liability as it relates to the Plan. 4        See id. ¶ 11, Exs.

9, 10, 11 at 1-2.

      Plaintiffs     and   Settling       Defendants   sought   preliminary

approval of the settlement, to which the Non-Settling Defendants

objected.    See generally Joint Mot. for Prelim. Approval; Diocesan

Defs. Resp. in Opp’n To Joint Mot. for Prelim. Approval (“Diocesan

Opp’n to Prelim. Approval”), ECF No. 73;          Prospect Entities Opp’n

To Joint Mot. for Prelim. Approval (“Prospect Opp’n to Prelim.

Approval”), ECF No 75.      On June 6, 2019, the Court preliminarily

approved the settlement and directed the settling parties to give

notice to the purported class.            Order Granting Prelim. Approval

15, 20, ECF No. 124.

      Plaintiffs and Settling Defendants now seek final approval of

the settlement.      See Pl. Mem. in Supp. of Mot. for Final Approval

of Class Action Partial Settlement 1, ECF No. 149 (“Final Approval

Mem.”).     The Non-Settling Defendants object to final approval on




4  Certain categories of claims are excepted from these releases.
See Settlement A ¶ 11, Exs. 9, 10, 11 at 2.     The release also
excludes one current officer. See id.
                                      4
several grounds.      Some of the objections relate to the merits of

the case - whether ERISA applies to the Plan and the consequences

flowing from that determination. See Diocesan Opp’n to Final

Approval 2.   The Non-Settling Defendants also object on the basis

that R.I. Gen. Laws § 23-17.14-35 is unconstitutional or preempted

by ERISA.   See id.    The Non-Settling Defendants’ central argument,

however, is that the settlement should not be approved because it

is the product of collusion between the Receiver and the Settling

Defendants.   Id. at 3; Prospect Entities’ Obj. to Final Settlement

Approval 1 (“Prospect Obj. to Final Approval”), ECF No. 147.

II.   Discussion

        a. Jurisdiction 5

      In order to approve the settlement, the Court must first

determine that it has jurisdiction over the dispute.       A federal

court has subject matter jurisdiction under 28 U.S.C. § 1331 so

long as “the plaintiff’s well-pleaded complaint. . . exhibit[s],

within its four corners, either an explicit federal cause of action

or a state-law cause of action that contains an embedded question

of federal law that is both substantial and disputed.”          R.I.

Fishermen’s All. v. R.I. Dept. of Envtl. Mgmt., 585 F.3d 42, 48




5  As the analysis is the same for both settlements, the Court
takes this section from its Memorandum of Decision Entering Final
Settlement Approval of the Settlement for Settlement B 4-7, ECF
No. 162.
                                   5
(1st Cir. 2009); see 28 U.S.C. § 1331. Plaintiffs’ complaint

alleges four claims which arise under ERISA - a federal statute.

      Moreover, Plaintiffs must meet statutory and constitutional

requirements for standing as part of the threshold jurisdictional

analysis.       See In re Deepwater Horizon, 739 F.3d 790, 798 (5th

Cir. 2014).        As to statutory standing, the civil enforcement

provision under ERISA, 29 U.S.C. § 1132, allows claims by plan

participants,      beneficiaries,      and    fiduciaries     for    breach     of

fiduciary duty and equitable relief.            See 29 U.S.C. § 1132(a)(2)

& (3).     The named plaintiffs are all current participants of the

Plan,     and    the    purported     class   includes      participants      and

beneficiaries of the Plan.          Am. Compl. ¶¶ 3-9, 35.          Furthermore,

the     Receiver   is    an   ERISA    fiduciary   because     he,     as     Plan

administrator, “exercises discretionary control or authority over

the plan’s management, administration, or assets[.]”                 Mertens v.

Hewitt Assoc., 508 U.S. 248, 251 (1993); 29 U.S.C. § 1102(a).

      Constitutional standing under Article III requires an injury

in fact, a causal connection between the injury and the defendant’s

conduct, and the likelihood that a favorable outcome will redress

the injury.      Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61

(1992).     While an injury must be particularized and concrete,

“[t]his does not mean, however, that the risk of real harm cannot

satisfy the requirement of concreteness.”          Spokeo, Inc. v. Robins,

136 S.Ct. 1540, 1549 (2016).            “At the pleading stage, general

                                        6
factual    allegations    of   injury       resulting    from    the    defendant’s

conduct may suffice[.]”           Lujan, 504 U.S. at 561; see In re

Deepwater     Horizon,   739   F.3d    at    804   (“[I]t   is    sufficient     for

standing purposes that the plaintiffs seek recovery for an economic

harm that they allege they have suffered because for each class

member we must assume arguendo the merits of his or her legal claim

at the Rule 23 stage.”) (internal citation omitted).

      In the amended complaint, Plaintiffs allege that the Plan is

“grossly underfunded” because the Plan’s sponsor did not make

required contributions for many years, particularly from 2010 to

2016, and that Defendants knew that the sponsor of the Plan faced

liabilities well exceeding its assets as of 2014.                      Am. Compl. ¶

63, 448.      Plaintiffs also allege that, “[a]s a result of SJHSRI’s

failure to fund the Plan in accordance with ERISA’s minimum funding

standards, Plaintiffs pensions will be lost or at least severely

reduced.” 6     Id. ¶ 458.     Given that the Court must accept these

allegations as true at this stage of the proceedings, the Court is

satisfied that Plaintiffs have alleged an injury sufficient for

standing.      See Dezelan v. Voya Ret. Ins. Annuity Co., No. 3:16-

cv-1251, 2017 WL 2909714, at *5 (D. Conn. July 6, 2017)(“Generally,

a   plaintiff    has   standing   to    bring      an   ERISA   claim    where   the


6   The Plaintiffs further allege that when the Plan was placed
into receivership, there was a request that “the Rhode Island
Superior Court approve a virtually immediate 40% across-the-board
reduction in benefits.” Am. Compl. ¶ 54.
                                        7
plaintiff alleges a causal connection between defendants’ actions

and    actual    harm    to    an    ERISA       plan    in    which   the    plaintiff

participates.”)(citing LaRue v. DeWolff, Boberg & Assoc., Inc.,

552 U.S. 248, 255-56 (2008)(recognizing that an ERISA claim for

breach of fiduciary duty “does not provide a remedy for individual

injuries     distinct         from   plan        injuries”      and    stating     that

“[m]isconduct by the administrators of a defined benefit plan will

not affect an individual’s entitlement to a defined benefit unless

it creates or enhances the risk of default by the entire plan.”)).

       Therefore, the Court finds that it has jurisdiction over the

subject matter and parties in this dispute.

         b. Final Approval Under Rule 23(e)

                i. Legal Standard

       A Court may approve a settlement in a class action only upon

a finding that the settlement is “fair, reasonable, and adequate.”

Fed.    R.   Civ.   P.    23(e)(2).          Some       of    the   factors   in   this

consideration include:

       (1) the complexity, expense and likely duration of the
       litigation, (2) the reaction of the class to the
       settlement, (3) the stage of the proceedings and the
       amount of discovery completed, (4) the risks of
       establishing liability, (5) the risks of establishing
       damages, (6) the risks of maintaining the class action
       through the trial, (7) the ability of the defendants to
       withstand a greater judgment, (8) the range of
       reasonableness of the settlement fund in light of the
       best   possible  recovery,   and  (9)   the  range   of
       reasonableness of the settlement fund to a possible
       recovery in light of all the attendant risks of
       litigation.

                                             8
Baptista v. Mutual of Omaha Ins. Co., 859 F. Supp. 2d 236, 240-41

(D.R.I. 2012) (citing City of Detroit v. Grinnell Corp., 495 F.2d

448, 463 (2d Cir. 1974)). However, although “[t]he case law offers

‘laundry lists of factors’ pertaining to reasonableness . . . ‘the

ultimate decision by the judge involves balancing the advantages

and   disadvantages        of   the    proposed         settlement   as    against    the

consequences of going to trial or other possible but perhaps

unattainable variations on the proffered settlement.’”                       Bezdek v.

Vibram USA, Inc., 809 F.3d 78, 82 (1st Cir. 2015) (quoting Nat’l

Ass’n   of   Chain    Drug      Stores      v.    New   England    Carpenters   Health

Benefits     Fund,   582     F.3d     30,    44    (1st    Cir.   2009)).      “When    a

settlement is reached before the class is certified, the settlement

agreement is subject to heightened scrutiny for fairness.” Tromley

v. Bank of America Corp., No. 08-CV-456-JD, 2012 WL 1599041, at *3

(D.R.I. May 4, 2012).

      Additionally, “there is a presumption that the settlement has

been made in good faith, and the burden is on the challenging party

to show that the settlement is infected with collusion or other

tortious or wrongful conduct.”                   Gray v. Derderian, Nos. CA 04-

312L, CA03-483L, 2009 WL 1575193, at *4 (D.R.I. June 4, 2009); see

In re Pharm. Indus. Average Wholesale Price Litig., 588 F.3d 24,

32-33 (1st Cir. 2009)(“If the parties negotiated at arm’s length

and   conducted      sufficient       discovery,          the   district    court    must


                                             9
presume the settlement is reasonable.”).       “[T]he lack of any

serious objection to the settlement agreement from members of the

class weighs in favor of approving the settlement.”      Medoff v. CVS

Caremark Corp., No. 09-cv-554-JNL, 2016 WL 632238, at *6 (D.R.I.

Feb. 17, 2016); see Wal-Mart Stores, Inc. v. Visa U.S.A. Inc., 396

F.3d 96, 118 (2d Cir. 2005) (“If only a small number of objections

are received, that fact can be viewed as indicative of the adequacy

of the settlement.”)(internal citation omitted).

     Moreover, it is also true that “[i]f third parties will be

affected, [the court must find that the settlement] will not be

unreasonable or legally impermissible as to them.”       Nat’l Assoc.

of Chain Drug Stores v. New England Carpenters Health Benefits

Fund, 582 F.3d 30, 44 (1st Cir. 2009) (quoting Durrett v. Housing

Auth. Of City of Providence, 896 F.2d 600, 604 (1st Cir. 1990)).

           ii. Non-Settling   Defendants’   Objections    as   to   Good

                Faith

     Non-Settling Defendants object to Settlement A on the basis

that it was not negotiated in good faith.      After raising these

concerns at the preliminary approval stage, the Court permitted

the Non-Settling Defendants to conduct limited discovery on this

issue.   See Order Granting Prelim. Approval 7-8.   In objecting to

final approval, the Non-Settling Defendants assert that Settlement

A is “the product of naked collusion between the Receiver and the


                                10
Settling Parties to benefit the Receiver to the detriment of the

[Non-Settling         Defendants]        and    the    creditors        of   the   Settling

Parties.”       Prospect Obj. to Final Approval 1.

       The Non-Settling Defendants direct this Court to several

factors        they     claim      demonstrate          a     collusive         settlement.

Specifically, the Non-Settling Defendants point to the fact that

the Settling Defendants will transfer substantially all of their

assets    to    Plaintiffs,        save    $600,000,         and   leave     the   Settling

Defendants’ creditors - including the Prospect Defendants and,

following this settlement, Plaintiffs - to seek indemnification or

payment of debts out of that limited amount of funds in a judicial

liquidation proceeding. Id. at 10-11. The Non-Settling Defendants

take issue with two specific provisions of Settlement A: (1)

Settling Defendants’ admission of liability for breach of contract

in   an     amount     not    less   than      $125     million      and     (2)   Settling

Defendants’ assertion that their proportionate fault is less than

that   of    the      Non-Settling       Defendants.         Id.   at    14-15,     20;   see

Settlement       A    ¶¶     28,   30.     They       aver    that      these    provisions

effectively allow the Receiver to establish priority ahead of other

creditors and that they are included to prejudice the Non-Settling

Defendants.          Prospect Obj. to Final Approval 10, 15, 21.

       Furthermore,          the   Non-Settling        Defendants        state     that   the

Settling Defendants “completely capitulated” to Plaintiffs’ terms

in exchange for releases of its current officers, and that the

                                               11
Settling Defendants had initially proposed the opposite solution

— commencing judicial liquidation proceedings prior to paying out

any assets to the Plan.          Id. at 12-13, 15.     The Non-Settling

Defendants also argue, inter alia, that the two-month length of

negotiations, limited number of drafts, and admission that the

Settling Defendants expressed a willingness to settle prior to

commencement of this action evidence a collusive settlement.            Id.

at 12, 15-16.

           iii. Analysis

                    1. Good-Faith Settlement

      R.I. General Laws § 23-17.14-35 (“Settlement Statute”), a

statute enacted to govern settlements related to the Plan, defines

a “good-faith settlement” as “one that does not exhibit collusion,

fraud, dishonesty, or other wrongful or tortious conduct intended

to prejudice the non-settling tortfeasor(s), irrespective of the

settling   or    non-settling    tortfeasors’   proportionate   share    of

liability.” 7    “Collusion” is typically associated with some type

of   wrongful,   illegal,   or   tortious   conduct.   See   Black’s    Law

Dictionary (11th ed. 2019) (defining collusion as “[a]n agreement

to defraud another or to do or obtain something forbidden by law”).


7 For the reasons explained later in this memorandum, the Court
makes no findings as to the constitutionality or potential
preemption of the Settlement Statute. See infra Part II(c). This
quoted section of the Settlement Statute is, however, helpful in
explaining the conduct necessary to establish bad faith.
                                     12
This type of wrongful act occurs “when the release is given with

the tortious purpose of intentionally injuring the interests of

nonsettling parties, rather than as the product of arm’s length

bargaining based on the facts of the case and the merits of the

claim.”     Dacotah Marketing and Research, L.L.C. v. Versatility,

Inc., 21 F. Supp. 2d 570, 578 (E.D.Va. 1998).              “[A]ny negotiated

settlement involves cooperation, but not necessarily collusion.”

Fairfax Radiological Consultants, P.A. v. My Q. Bui, No. 199570,

2002 WL 34463989, at *3 (Va. Cir. Aug. 16, 2002)(internal citation

omitted).

     The Court is satisfied, after considering all of the factors

highlighted by the Non-Settling Defendants, that neither the terms

of the agreement nor the conduct of the parties in reaching the

agreement    evidence     an    intent   to    “injur[e]   the   interests   of

nonsettling parties.”          Dacotah Marketing, 21 F. Supp. 2d at 578.

As to the payment amount, Settling Defendants face liability for

nearly twenty of the twenty-three counts alleged in the Amended

Complaint – for both violations of ERISA and state law - and, if

found liable, could face a judgment well exceeding the amount of

their liquid assets.           See generally Am. Compl.      Moreover, while

Settling    Defendants’    admission      of   liability   and   assertion   of

proportionate fault are perhaps unusual in a settlement agreement,

this does not necessarily lead to the conclusion that these terms

demonstrate collusion.          In fact, these provisions are not binding

                                         13
on this Court or on the Non-Settling Defendants.   Approval of this

settlement in no way precludes the Non-Settling Defendants from

challenging their potential liability in relation to the Settling

Defendants moving forward in this case or in a future judicial

liquidation proceeding.    Furthermore, the releases given to the

Settling Defendants are limited in that they only apply to those

entities, their agents, officers, and directors since June 20,

2014, and exclude certain types of claims.   See Settlement A Exs.

9-11 at 1-2.

     The settling parties’ conduct in negotiating the settlement

also fails to demonstrate collusion or other bad faith.   The fact

that the settlement negotiations lasted two months, included a

shift in the Settling Defendants’ position, and resulted in a

limited number of drafts does not lead the Court to conclude that

the negotiation was not the result of arm’s length bargaining or

that the settling parties intended to prejudice the Non-Settling

Defendants. See Bowling v. Pfizer, Inc., 143 F.R.D. 141, 153 (S.D.

Ohio Aug. 19, 1992) (“Merely because a settlement is negotiated in

a month or two does not mean that the settlement is collusive.”)

For these reasons, the Non-Settling Defendants objections as to

collusion are overruled.




                                14
                      2. Fair, Adequate, and Reasonable

      Having determined that the settlement was reached in good

faith and was not the product of collusion, the Court now turns to

whether the settlement was “fair, adequate, and reasonable” as

required by Rule 23(e).        The Court finds that Settlement A meets

that standard.

       As    the   Court   noted    in   its    Order    Granting   Preliminary

Approval, the “fundamental terms of the settlement appear fair,

reasonable, and adequate with respect to the proposed class[.]”

Order Granting Prelim. Approval 5.             The “relief provided for the

class” is more than adequate given the potential costs and risks

of proceeding forward with these claims.                 Rule 23(e)(2)(C)(i).

The legal questions in this case are complex and likely to lead to

a costly and time-consuming trial.              See Kemp-DeLisser v. Saint

Francis Hospital and Medical Center, No. 15-CV-1113(VAB), 2016 WL

6542707, at *7 (D. Conn. Nov. 3, 2016)(“Many courts recognize the

particular complexity of ERISA breach of fiduciary duty cases such

as this one.”)       These complex questions also add to Plaintiffs’

risk in establishing liability and damages.

      Moreover, as noted above, the Court is satisfied that this

settlement is the product of an arm’s length transaction, and

furthermore, that the class representatives and class counsel have

adequately represented the class. Rule 23(e)(2). Weighing further

in   favor   of    approval,   no   class     member    has   objected   to   this
                                         15
settlement.            In    fact,       Plaintiffs’      filings   demonstrate         that

hundreds of class members support Settlement A.                       See Declaration

of Christopher Callaci, ECF No. 141; Affidavit of Arlene Violet,

ECF No. 142; Declaration of Jeffrey W. Kasle, ECF No. 143.

     For these reasons, the Court finds that the settlement is the

product of good faith and is fair, adequate, and reasonable.

          c.           Non-Settling Defendants’ Other Objections

     At        the     preliminary          approval      stage,    the     Non-Settling

Defendants pressed several additional objections, including some

which necessarily revolve around the determination of a major legal

question in the case - whether ERISA applies to the Plan or whether

the Plan is exempt from ERISA as a “church plan.”                           See Diocesan

Opp’n to Prelim. Approval 4-5;                   Prospect Opp’n to Prelim. Approval

9-10.     To the extent that the parties have presented these issues

in opposition to final settlement approval, those objections are

overruled.       See Diocesan Opp’n to Final Approval 2.                    The Court is

satisfied       that    it       need    not    address   questions   related      to    the

applicability of ERISA in order to approve this settlement.                             See

Kemp-DeLisser, 2016 WL 6542707, at *7-8 (approving settlement

prior to determining ERISA church-plan exemption issue).                          However,

approval       shall        be        without    prejudice    to    the     Non-Settling

Defendants’          right       to     assert    these   arguments       later   in    the

proceedings.



                                                 16
     The Non-Settling Defendants also argue that the Settlement

Statute   is   preempted   by   ERISA   or   is   unconstitutional. 8   See

Diocesan Opp’n to Final Approval 2.          Similarly, the Court need not

determine the potential preemption or constitutionality of the

Settlement Statute, and therefore expressly declines to rule on

these issues at this time. The Court’s approval of this settlement

shall be without prejudice to the Non-Settling Defendants’ right

to assert these arguments later in this litigation or in future

proceedings.     Moreover, the Settling Defendants acknowledged at


8 The Settlement Statute allows a settling tortfeasor to avoid
liability for contribution if the settlement has been judicially
approved and is the product of good faith. R.I. Gen. Laws § 23-
17.14-35. The Settlement Statute reads, in full:

     The following provisions apply solely and exclusively to
     judicially approved good-faith settlements of claims
     relating to the St. Joseph Health Services of Rhode
     Island retirement plan, also sometimes known as the St.
     Joseph Health Services of Rhode Island pension plan:

     (1) A release by a claimant of one joint tortfeasor,
     whether before or after judgment, does not discharge the
     other joint tortfeasors unless the release so provides,
     but the release shall reduce the claim against the other
     joint tortfeasors in the amount of the consideration
     paid for the release.

     (2) A release by a claimant of one joint tortfeasor
     relieves them from liability to make contribution to
     another joint tortfeasor.

     (3) For purposes of this section, a good-faith
     settlement is one that does not exhibit collusion,
     fraud, dishonesty, or other wrongful or tortious conduct
     intended to prejudice the non-settling tortfeasor(s),
     irrespective   of    the   settling    or   non-settling
     tortfeasors’ proportionate share of liability.
                                    17
oral argument that any protection they receive by virtue of the

Settlement Statute may be lost if the Court finds it preempted or

unconstitutional; this is a risk they accept with open eyes.

         d. Certification of Class, Class Representatives, and Class

              Counsel

       The   Settling     Parties    also      ask   the   Court   to    grant   final

certification        of   the   class,    class      representatives,     and    class

counsel under Rule 23.          Pl. Final Approval Mem. 52-53. In order to

meet the standard for class certification, the purported class

must   meet    the    requirements       under    Rule     23(a)   and   one   of   the

categories of Rule 23(b).           See Amchem Prods., Inc. v. Windsor, 521

U.S. 591, 621 (1997).           A class satisfies Rule 23(a) if

       (1) the class is so numerous that joinder of all members
       is impracticable; (2) there are questions of law or fact
       common to the class; (3) the class or defenses of the
       representative parties are typical of the claims or
       defenses of the class; and (4) the representative
       parties will fairly and adequately protect the interests
       of the class.

Fed. R. Civ. P. 23(a).              Moreover, Rule 23(b)(1)(B) requires a

purported class to demonstrate that separate actions by individual

members “would create a risk of. . . adjudications with respect to

individual class members that, as a practical matter, would be

dispositive of the interests of the other members not parties to

the individual adjudications or would substantially impair or

impede their ability to protect their interests[.]”



                                          18
      The Court outlined its reasons for finding these factors to

have been met in the order granting preliminary approval of the

settlement.     See Order Granting Prelim. Settlement Approval 9-12.

The Court is satisfied that its analysis of these factors has not

changed for purposes of final settlement approval.                  Additionally,

the     Non-Settling    Defendants’      objections      do     not       relate   to

certification of the class, its representatives, or its counsel.

      Accordingly, for purposes of this settlement only, the Court

certifies the following class: All participants of the St. Joseph

Health Services of Rhode Island Retirement Plan, including all

surviving former employees of St. Joseph Health Services of Rhode

Island    who   are   entitled   to   benefits       under   the    Plan    and    all

representatives and beneficiaries of deceased former employees of

St. Joseph Health Services of Rhode Island who are entitled to

benefits under the Plan.         Furthermore, the Court appoints Gail J.

Major, Nancy Zompa, Ralph Bryden, Dorothy Willner, Caroll Short,

Donna     Boutelle,    and    Eugenia    Levesque       as    settlement        class

representatives       and   Wistow,   Sheehan    &    Lovely,      P.C.    as   class

counsel.




                                        19
  III. Conclusion

     For the reasons set forth above, the Court GRANTS final

approval   of   the   Settlement   and   certifies   the   class,   class

representatives, and class counsel.



IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: October 9, 2019




                                   20
